


    
First Amendment to
Shareholder Agreement


This First Amendment (this “Amendment”) to the Shareholder Agreement, by and
between Churchill Downs Incorporated, a Kentucky corporation (the “Company”),
and Paul J. Thelen (the “Shareholder”), is made and entered into as of October
23, 2015.
WHEREAS, the Company and the Shareholder entered into that certain Shareholder
Agreement dated as of November 12, 2014 (the “Shareholder Agreement”);
WHEREAS, pursuant to the terms of the Shareholder Agreement, the Company agreed
to pay to the Shareholder a bonus equal to $50,000,000, payable in four (4)
equal annual installments, contingent upon the satisfaction of certain
performance measures (the “Shareholder Cash Bonus”), which each of the Company
and the Shareholder now wishes to cancel in accordance with the terms of this
Amendment; and
WHEREAS, in exchange for the cancellation of the Shareholder Cash Bonus, the
Company has granted certain Executive Long-Term Incentive Plan awards to the
Shareholder.
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree to amend the Shareholder Agreement as follows:
1.Amendment to Shareholder Agreement. Section 1 of the Shareholder Agreement is
hereby deleted and replaced in its entirety by the following:
“1.     Intentionally Omitted”
2.Terms to Remain in Effect. Except as expressly amended or superseded by this
Amendment, the Shareholder Agreement shall remain in full force and effect. Upon
the execution and delivery hereof, the Shareholder Agreement shall thereupon be
deemed to be amended and supplemented as hereinabove set forth as fully and with
the same effect as if the amendments and supplements made hereby were originally
set forth in the Shareholder Agreement, and this Amendment and the Shareholder
Agreement shall henceforth be read, taken and construed as one and the same
instrument. On and after the date hereof, each reference in the Shareholder
Agreement to “this Agreement”, “herein”, “hereof”, “hereunder” or words of
similar import shall mean and be a reference to the Shareholder Agreement as
amended hereby.


[Remainder of page intentionally left blank.]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
above written.


            


Company:
Churchill Downs Incorporated,
a Kentucky corporation
By: /s/ William C. Carstanjen_____________
Name: William C. Carstanjen
Title: Chief Executive Officer


Shareholder:
/s/ Paul J. Thelen_____________________
Paul J. Thelen








